     Case 1:17-cr-00115-CBA Document 122-1 Filed 06/17/21 Page 1 of 1 PageID #: 779




                                                                    SAINT LOUIS-MO 630:
   Edgar Veytia, #60875-298
   CMU Marion                                                       2 JUN            L
   P.O. Box 1000
   Marion IL 62959
                                  7DSD 31LD DDDl ISST DH^l



June 1,- 2021                 060875-298O
                                   Clerk Of- The-Court~
                                   E.District Of New York
                                   225 Cadman PLZ E
                                   US District Court,Rm 118S
                                   Brooklyn, NY 11201-1813
                                   United States




                                                      >-j *5 9-^:
